Case 1:18-cv-07411-WFK-RML Document 6 Filed 05/09/19 Page 1 of 2 PageID #: 29



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                             1:18-cv-07411-WFK-RML
Emoney Gibbs individually and on behalf of
all others similarly situated
                                Plaintiff

                  - against -                   Notice of Voluntary Dismissal with Prejudice

Pepperidge Farm, Incorporated
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: May 9, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan (SS-8533)
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com
Case 1:18-cv-07411-WFK-RML Document 6 Filed 05/09/19 Page 2 of 2 PageID #: 30



1:18-cv-07411-WFK-RML
United States District Court
Eastern District of New York

Emoney Gibbs individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Pepperidge Farm, Incorporated

                                        Defendant




                      Notice of Voluntary Dismissal with Prejudice


                                   Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                  Great Neck, NY 11021
                                  Tel: (516) 303-0052
                                     Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: May 9, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
